Hon. Thomas .A. Wheat          opinion No. o-1874
County Attorney                Re: Can a clerk be hired by the
Liberty County                 county attorney of Liberty County?
Liberty, Texas                 Is the office  helper described a
                               clerk?
Dear sir:
          This will aclmowledge receipt ‘of your letter of
January 19, 1940, wherein you request the opinion of this
department on the above stated questions.
             Your letter   reads,   in part,    as follows:
              “Liberty County Is a County having less than
        25,000 inhabitants       according to the last Feder-
        al census, however, it, operates on a salary
        basis and pays its officers        upon a salary basis.
        The Couuty Attorney of this County needs a clerk
        or secretary,     for the reason that there are num-
        erous aleriaal      duties to be performed, such as
        keeping the minutes ‘of said office’;        and the rec-
        ords and proceedings       of the Justice end, County
        Courts and of keeping the reaords and proceed-
        ings of the County Attorney’s        Office,   and of the
        Grand Jury, when in session,        draw complaints for
        both County and Justice Courts, end keeping a
        record of the County Court Criminal cases, to
        keep ‘a file   on criminal minutes and both civil
        matters concerning the County in which the Couutg
        Attorney may be involved,.to        write letters,   dis-
        patches     orders, public and private papers, rec-
        ords anA the like of the County, to take confes-
        sions and numerous other~duties         of a like nature.
        As :such the County Attorney actually          has need
        of a he i per who may be termed a clerk or secre-
        tary to perform’the       above-mentioned duties.
             “The question arises as to whether or not the
        County Attorney is entitled   to have one employed
        under the authorization   of the County Commission-
        ers’ Court under Article   3902 ***I’
             Article 3902, Vernon’s     Civil    &notated     Statutes,
read,    in part, as follows:
Hon. Thomas A. Wheat, page 2           (O-1874)


                ‘Whenever any district,       county or precinct
        officer    shall require the services        of deputies,
        assistants    or clerks in the performance of his
        duties he shall apply to the County Commission-
        ers’ Court of his county for authority to ap-
        point such deputies,       assistants    or clerks     stat-
        ing by sworn application        the number neede& the
        position    to be filled    and the amount to be paid.
        Said application      shall be accompanied by a state-
        ment showing the probable receipts           ~from fees,
        commissions and compensation to be collected             by
        said office     during the fiscal      year and the
        probable disbursements which ,shall include all
        salaries    and expenses of said office;         and said
        court shall make its order authorizing            the ap-
        pointment of such deputies,         assistants    and
        clerks and fix the compensation to be paid them
        within the limitations       herein prescribed       and
        determine the number to be appointed as in the
        discretion    of said aourt may be proper; provid-
        ed that iu no case shall the Commissioners1
        Court or any ,member thereof attempt to influence
        the appointment of,, any person ,as deputy, assist-
        ant or clerk in any office,.         Upon the entry of
        such order the off icer~s applying for such as-
        sistants, ~~deputies or clerks shall be authorized
        to appoint them; provided that said compensation
        shall not exceed the ~ximum amount hereinafter
        set out.     The compensation which may be allowed
        to the deputi,es, assistants        or clerks above
        named for their services        shall be a reasonable
        one,~ not to excee$ the following          amounts:
              “1.  In counties’ having a population    of twenty-
        five thousand (25 000) or less inhabitants,      first
        assistant  or chle h deputy not to exceed Eighteen
        Hundred ($18OO,OC) .Dollars per -urn;     other assist-
        ants, deputies or clerks not to exceed Fifteen Huu-
        dred ($l!?OCiOO) Dollars Peru annum each.”
              Webster’s knew International        Dictionary   defines   the
word,    “clerk” as follows:
              “One employed to keep~records   or accounts,
        or to have charge of correspondence,    or the like;
        a scribe ; an accountant;  as) the clerk of the
        court; a townclerk;~ a bank clerk.    Clerk is an
        indefinite  term of wide application    and may in-
        clude employees’clothed   with author&y to act
        in various weighty autters for their employers,
Hon. Thomas Aa Wheat, page 3            (o-1874)


         such as a teller     of a bank or the secretary          of
         a corporation.n
              Bouvier's     Law Dictionary   defines        the word 1'clerk8t as-
               "A person employed in au office,       public or
         private,  for keeping records or accounts.         His
         business is to write or register,       in proper form,
         the transaction    of the tribunal or body to which
         he belongs,     Some clerks,   however, have little
         or no writing to do iu their office       and the clerk
         of the market whose duties are confined chiefly
         to superihten 4 ing the mrket.     This is a common
         use of the word at the present day, and is a very
         ancient signification,     being derived probably
         from the office    of the clerics    who attended, among
         other duties,    to the provisioning    the King's house-
         hold.
               "A person serving a practicing     solicitor under
         binding articles   in England, for the purpose,of
         being admitted to practice    as a solicitor.
              "In New egma       used to designate a corpora-
         tion offdcial   who performs some of the duties of
         the secretary."
          You are respectfully  advised that it is the opinion
of this department that when a county attorney complies with
the terms of Article  3902, supra, a clerk may be appointed for
the county attorney.
           In answer to your second question you are advised
that it is wholly within the discretion   of the commissioners*
court to determine whether or not the duties to be performed
by the person employed constitute  the duties of a clerk.
              Trusting    that   the foregoing      fully    answers your Ill-
quiry,     we remain
                                                   Yours very truly
                                                   -ATTGRNEY
                                                          ,  GENERAL
                                                                __ __.--.OF TEXAS
                                                   By /s/ Ardell Williams
APPROVED  JAN 27. 1940                              Ardell Williams. . Assistant
/s/ Gerald C. i6u.u~
ATTORNEY  GERERALOF TEXAS
AWrobrwb